476 Pa. 269 (1977)
382 A.2d 715
COMMONWEALTH of Pennsylvania
v.
Nathaniel NELSON, Petitioner.
Supreme Court of Pennsylvania.
May 23, 1977.
John W. Packel, Asst. Public Defender, Chief, Appeals Div., Defender Ass'n of Philadelphia, Philadelphia, for petitioner.
F. Emmett Fitzpatrick, Dist. Atty., Philadelphia County, Steven H. Goldblatt, Asst. Dist. Atty., Chief, Appeals Div., Philadelphia, for respondent.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX, MANDERINO and PACKEL, JJ.

OPINION OF THE COURT
PER CURIAM.
The petition for allocatur is granted. The order of the Superior Court, 245 Pa.Super. 33, 369 A.2d 279, reversing the order granting a motion in arrest of judgment is hereby affirmed; the case is remanded to the trial court, however, for disposition of appellant's motion for new trial. See Commonwealth v. Meadows, 471 Pa. 201, 369 A.2d 1266 (1977).